Citation Nr: 0818090	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from September 9, 2002, in excess of 60 percent from November 
10, 2004, and in excess of 40 percent from March 31, 2004, 
for bilateral lattice degeneration and retinal holes, status 
post repeated barrier laser for retinal holes and retinal 
detachment.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).

This matter was last before the Board in November 2007, when 
it was remanded for further development.  

The Board notes that it has re-characterized the issue on 
appeal as stated above to accurately reflect the veteran's 
disability, which affects both eyes, and its associated 
bilateral evaluation under the rating schedule.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's last remand, an examination was 
ordered for further explanation of the symptoms related to 
the veteran's bilateral lattice degeneration with atrophic 
holes, status post barrier laser.  In January 2008, such an 
examination was conducted and the examiner explained that 
lattice degeneration and retinal holes, status post repeated 
barrier laser for retinal holes and retinal detachment, was 
the service-connected disability and that this disorder 
caused symptoms of flashers and floaters.  Also noted was 
decreased visual acuity and constricted bilateral eye, right 
eye worse than left eye, visual field deficit.  With respect 
to visual acuity, the examiner noted that the etiology 
thereof was not clear and that retina specialists had doubted 
that the veteran's retina pathology was responsible for poor 
vision.  No Goldman perimeter test chart was included with 
the examination.

Unfortunately, another remand is necessary for further 
examination by an ophthalmologist, preferably a retina 
specialist, if available.  In order to properly evaluate any 
impairment of the veteran's visual field, it is necessary 
that a Goldman perimeter test chart be obtained, as required.  
See 38 C.F.R. § 4.76 (2007).  Moreover, in order to 
adequately evaluate all symptomatology associated with the 
veteran's service connected disability, the Board finds that 
it is necessary to determine whether the veteran's decreased 
visual acuity is more likely than not associated with his 
service-connected disability because the medical evidence is 
insufficient on this point.  Further examination is also 
likewise necessary to determine if the service-connected 
disability causes any visual field impairment.  38 C.F.R. 
§ 4.2 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an ophthalmologist, 
preferably a retina specialist, to 
address the current nature, severity and 
symptomatology of the veteran's bilateral 
lattice degeneration with atrophic holes, 
status post barrier laser.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.

The examiner is requested to:

a)  Conduct a full eye examination, to 
include visual acuity and visual field 
deficit measurements; a Goldman perimeter 
chart must be included with the 
examination; 

b)  Describe all symptomatology related 
to the service-connected bilateral 
lattice degeneration and retinal holes, 
status post repeated barrier laser for 
retinal holes and retinal detachment and 
address the consequences of those 
symptoms.  For example, what is the 
effect of flashers and floaters? 

c)  Address whether it is at least as 
likely as not that decreased visual 
acuity is associated with the veteran's 
service-connected bilateral eye 
disability.  If the examiner cannot reach 
a conclusion without resorting to 
speculation, it should be so stated in 
the examiner's report; and

d)  Address whether it is at least as 
likely as not that any visual field 
deficit is associated with the veteran's 
service-connected bilateral eye 
disability.  If the examiner cannot reach 
a conclusion without resorting to 
speculation, it should be so stated in 
the examiner's report.

Complete rationale for the opinions 
expressed should be included in the 
examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the claim on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



